DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 12,20 (i.e. non parallel relationship) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what is meant by the ‘non-parallel’ relationship between the outer flange and inner flange.  Where is this relationship shown in the drawings?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5,11,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin U.S. 2005/0269174.
Regarding claims 1- Lin shows in 3A-3C:
A brake rotor comprising:
a first panel 102 that extends around an axis;
a second panel 104 that is spaced apart from the first panel and extends around the axis,
wherein the first panel 102 and the second panel 104 cooperate to at least partially define a rotor opening;
a first set of mounting flanges 110 that extend from the first panel 102 into the rotor opening
and are spaced apart from the second panel; and
a second set of mounting flanges 114 that extend from the second panel 104 into the rotor
opening, wherein the second set of mounting flanges 114 is spaced apart from the first set of mounting flanges 110.
Regarding claim 2 Lin shows that each member of the second set of mounting flanges 114 is spaced apart from the first panel 102.  See figures 3A,3C.
Regarding claims 4,5 as broadly claimed and as best seen in figures 3a,3c of Lin these limitations are met.
Regarding claims 11, 19 as broadly claimed, these limitations are considered to be met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Mears U.S. 2009/0057077.
Regarding claim 3 Lin lacks a specific showing of the vanes although appears to show that they are present in some respect at 104 in figure 3C..
The reference to Mears is relied upon to show a well known fin arrangement at 15a,15b and for the discussion in the abstract and para 0041 that the fins can take on different shapes and/or radial lengths.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have adopted a fin arrangement in Lin, as taught by Mears at 15a,15b, (where the fins are arranged to be spaced apart from the first and second sets of flanges), for the reasons discussed at the bottom of para 0041 in Mearns.
Regarding claims 12,20 Lin lacks showing the outer flange side of the first mounting flanges 110 being in a ‘non-parallel’ relationship with an inner flange side.
However to adapt the brake disc to different vehicles and/or applications this may be necessary.  Note that Mears indicates it is known to make similar changes for this reason albeit with respect to the vane arrangement 15a,15b.
Claim(s) 6-8,13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of EP 1,382,878 to Conti.
Regarding claim 6 Line lacks a showing a reinforcement member extending from the first panel 102 to a member of the first set of mounting flanges.
The reference to Conti EP ‘878 appears to show this feature (not labeled) in figure 1 but the rectangular member extending from the flange at 14 to the panel 12.
 One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have to have modified the flanges of Lin with a “reinforcement member”, as broadly claimed, in view of Conti simply to adapt the brake disc to a heavy duty application.
Regarding claims 7,8 these limitations are considered to be met, as broadly claimed.
Regarding claim 13 to have used a reinforcement feature that extends from the first panel to a member of the second set of mounting flanges and spaced apart from the second panel would have been obvious for the reasons above.
Regarding claims 14-16 these limitations are considered to be met, as broadly claimed.
Allowable Subject Matter
Claims 9,10,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/12/22